The order was, in effect, an equitable assignment, by Rolon D. and Raymond M. Pollard to the claimant, of a part of their claim against the Lempster School District. Conway v. Cutting, 51 N.H. 407; Garland v. Harrington, 51 N.H. 409. Although it is addressed to Benway personally, and is signed by Rolon only, and directs the charging of the sum mentioned to his account, the circumstances show that all parties understood it referred to the money that would become due to the Pollards jointly from the district upon the completion of their contract. Benway was one of the three members of the district's building committee, and it appears from the form of his acceptance of the order that he acted in that capacity. So far as appears, he was not personally indebted to the Pollards or either of them. Raymond's oral consent to the order was a valid transfer of his interest in the subject of the assignment. Thompson v. Emery, 27 N.H. 269; Brewer v. Franklin Mills, 42 N.H. 292; Jordan v. Gillen, 44 N.H. 424, 427; Pierce v. Insurance Co., 50 N.H. 297; Gage v. Dow, 59 N.H. 383; Brown v. Mansur,64 N.H. 39. The question whether Benway was authorized to bind the district by an acceptance need not be considered, for an acceptance is not required to make the order operate as an equitable assignment. Garland v. Harrington, supra. The assignment was good as against the plaintiff, even if the district did not have sufficient notice of it before the plaintiff's writ was served. Such assignments are upheld in law, as well as in equity, against subsequent attachments. Gerrish v. Clough, 36 N.H. 519, 524; Chapman v. Haley, 43 N.H. 300, 306; Brown v. Mansur, supra.
Exception overruled.
All concurred. *Page 358